NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
                      
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                              Submitted September 10, 2018* 
                               Decided September 10, 2018 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         ILANA DIAMOND ROVNER, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 18‐1426 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Western Division. 
      v.                                         
                                                No. 12‐CR‐50049 
ERIC L. KELLY,                                   
      Defendant‐Appellant.                      Frederick J. Kapala, 
                                                Judge. 
 
                                       O R D E R 

       Appellant Eric Kelly was sentenced to a total of 123 months in prison for 
convictions for possession of crack cocaine with intent to distribute, possession of a 
firearm in furtherance of a drug‐trafficking crime and possession of a firearm by a 
person with a prior felony conviction. After the United States Sentencing Commission 
adopted Amendment 782 to the Sentencing Guidelines and made that amendment 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2)(C). 
No. 18‐1426                                                                         Page  2 
 
retroactive, Kelly sought a reduction of his sentence under 18 U.S.C. § 3582(c)(2). The 
sentencing court found that Kelly was legally eligible for a reduction, but the court 
exercised its discretion to deny any reduction, focusing on Kelly’s history of violence 
before his convictions and his possession of a dangerous weapon in prison. We affirmed 
in Appeal No. 16‐1038, 667 Fed. App’x 546 (7th Cir. 2016). 
        In February 2018, Kelly returned to the district court and filed a second motion 
under § 3582(c)(2), again seeking a reduction under Amendment 782. He asserted that 
he had made substantial progress toward rehabilitation. The district court summarily 
denied his second motion, citing United States v. Beard, 745 F.3d 288 (7th Cir. 2014), 
where we held that a prisoner has only one opportunity per retroactive amendment to 
the Sentencing Guidelines to seek a reduced sentence. Kelly has appealed again, but the 
district court was exactly right. Amendment 782 gave Kelly one chance to seek a 
discretionary reduction in his sentence. He used that chance several years ago and was 
not successful. Under Beard, he is not entitled to try again. The district court’s denial of 
Kelly’s second motion is AFFIRMED.